 1
 2
 3
 4
 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE
 7   _______________________________________
                                            )
 8   NORTHWEST SHEET METAL WORKERS )
     ORGANIZATIONAL TRUST, et al.,          )
 9                                          )                 Case No. MC19-0071RSL
                           Plaintiffs,      )
10              v.                          )
                                            )                 ORDER DECLINING TO ISSUE
11   D.J. MECHANICAL, INC.,                 )                 WRIT OF GARNISHMENT
                                            )
12                         Defendant,       )
                v.                          )
13                                          )
     MIKE WERLECH CONSTRUCTION, INC., )
14                                          )
                           Garnishee.       )
15   _______________________________________)
16
            This matter comes before the Court on an “Applicant Affidavit for Writ of Garnishment
17
     for Continuing Lien on Earnings” filed by the plaintiffs/judgment creditors. It is one of two
18
     applications filed on the same date in which the plaintiffs/judgment creditors allege that the
19
     defendant/judgment debtor, an incorporated entity that was apparently dissolved in May 2019, is
20
     an employee of two separate garnishees. Dkt. # 1 at 2; MC19-0072RSL, Dkt. # 1 at 2.
21
     Assuming, for purposes of this order, that the declarant has a reasonable basis for believing that
22
     D.J. Mechanical, Inc., is an employee of both Mike Werlech Construction, Inc., and Pac West
23
     Mechanical, LLC, the proposed form of writ is unacceptable. Federal Rule of Civil Procedure
24
     69(a)(1) provides that the process for enforcing a money judgment is governed by the law of the
25
     state where the judgment was entered unless a federal statute applies. The writ provided with the
26

     ORDER DECLINING TO ISSUE
     WRIT OF GARNISHMENT
 1   application is not in the form proscribed by state law. See RCW 6.27.105. The Court therefore
 2   declines to issue the writ. No further action will be taken on the existing application.
 3
 4          Dated this 18th day of June, 2019.
 5
 6
                                                 A
                                                 Robert S. Lasnik
 7                                               United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

     ORDER DECLINING TO ISSUE
     WRIT OF GARNISHMENT                              -2-
